Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	In response to the communications dated 06/25/2019, claims 1-20 are pending and in the condition for allowance. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 09/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent numbers 10491675, 9860315, 9565013, 9253046, 8341188, 7940706, 7257091, 7013305, 6963994 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable subject matter
4.	The following is an examiner’s statement of reason for allowance:
	Claims 1-20 are allowed in view of the Terminal Disclaimer filed 09/21/2021 and in view of Applicant’s amendment to claim 1 which overcome the 35 U.S.C 101 rejection.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153